 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, CA 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for DORIS A. KAELIN,
 6   Trustee in Bankruptcy

 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN JOSE DIVISION

11   In re                                               Case No. 18-50398 MEH
                                                         Chapter 7
12                                                       Hon. M. Elaine Hammond
               TECHSHOP, INC.,
13                                                       OMNIBUS OBJECTION TO CLAIMS
                      Debtor.                            FILED BY LLC NOTEHOLDERS
14
                                                         (Set Three)
15                                                       (Claim Nos. 58, 62, 65, 134, 140, 145, 172 and
                                                         177)
16
                                                         [No Hearing Required Unless Requested]
17

18   TO THE PARTIES IDENTIFIED IN SCHEDULE 1 TO THIS OBJECTION:

19             PLEASE TAKE NOTICE THAT Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the estate
20   of TechShop, Inc. (“Debtor”), files this omnibus objection to the claims that you have filed against
21   the Debtor’s bankruptcy estate. True and correct copies of the claims (without exhibits or
22   attachments) are attached to this Objection as part of Schedule 1, Exhibits A through H. If the
23   Trustee’s objection to your claim is sustained, it will be disallowed as a claim against the Debtor’s
24   estate.
25   I.        BACKGROUND
26             The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on February
27   26, 2018 (“Petition Date”). Prior to the Petition Date, the Debtor operated approximately ten do-it-
28   yourself fabrication shops in California, Texas, Detroit, Arizona and other locations in the United

Case: 18-50398       Doc# 310     Filed: 03/25/21    Entered: 03/25/21 05:42:56        Page 1 of        1
                                              28
 1   States. The Debtor operated all of its do-it-yourself fabrication shops as separate legal entities, with

 2   names such as: “TechShop SoMA LLC,” “TechShop Peninsula LLC,” “Tech Shop Mid-Peninsula

 3   LLC,” “TechShop San Jose LLC,” “TechShop Los Angeles LLC,” “TechShop Detroit LLC,”

 4   “TechShop Annapolis LLC,” “TechShop St. Louis LLC,” and “TechShop New York LLC”

 5   (collectively, the “LLCs”). Each of these limited liability companies are separate, distinct entities

 6   from the Debtor. The LLCs incurred liabilities and obligations to third parties, which liabilities and

 7   obligations are not debts of the Debtor. The assets of the LLCs are not part of the Debtor’s

 8   bankruptcy estate.

 9           As set forth in Schedule 1, the Trustee has reviewed your claims and, based on the claims

10   and attachments to those claims, the Trustee has concluded that the sums you assert are due and

11   owing by the Debtor are, in fact, obligations of one or more of the LLCs. The Trustee has provided

12   specific grounds for the objection to each claim in Schedule 1.

13           The last column of Schedule 1 also identifies the proposed treatment of your claim if the

14   Trustee’s objection is sustained by the Court. In all instances, if the Trustee’s objection to your claim

15   is sustained, it will be disallowed as a claim against the Debtor’s estate. This is because the claims,

16   as noted above, are not obligations of the Debtor but are, again, obligations of separate legal entities,

17   the respective LLCs. Individuals with questions or concerns are welcome to contact the undersigned

18   at gkleiner@rinconlawllp.com.

19           WHEREFORE, the Trustee prays for an order disallowing all claims listed on Schedule 1 in

20   their entirety.

21   DATED: March 25, 2021                 RINCON LAW LLP

22

23
                                           By: /s/ Gregg S. Kleiner
24                                             GREGG S. KLEINER
                                               Counsel for DORIS A. KAELIN,
25                                             Trustee in Bankruptcy
26

27

28

Case: 18-50398         Doc# 310   Filed: 03/25/21      Entered: 03/25/21 05:42:56         Page 2 of         2
                                              28
                                                SCHEDULE 1
                          In re TechShop, Inc., Chapter 7 Case No. 18-50398 MEH
                                       Noteholder Claim Objections
                                                 (Set Three)

EXHIBIT NAME            CLAIM DATE FILED       CLAIM BASIS FOR OBJECTION             RELIEF REQUESTED IN
NO.                      NO.                 AMOUNT                                  OBJECTION

A.     Aden,             172   7/19/2018    $14,875.79 Promissory Note issued by     Claim disallowed in its
       Gary D.                                         “TechShop Detroit LLC” in     entirety; not an obligation
                                                       the original principal        of the Debtor, TechShop,
                                                       amount of $25,000             Inc.

B.     Aoki,             177   7/20/2018     $6,984.23 Promissory Note issued by     Claim disallowed in its
       Norihiro Edwin                                  “TechShop San Jose LLC” in    entirety; not an obligation
                                                       the original principal        of the Debtor, TechShop,
                                                       amount of $25,000             Inc.

C.     Conger,           65    5/24/2018    $37,200.00 Promissory Note issued by     Claim disallowed in its
       Edward S.                                       “TechShop Menlo Park LLC”     entirety; not an obligation
                                                       in the original principal     of the Debtor, TechShop,
                                                       amount of $30,000             Inc.

D.     Menchenin,        62    5/23/2018    $29,740.52 Promissory Note issued by     Claim disallowed in its
       Sergei                                          “TechShop SoMa LLC” in        entirety; not an obligation
                                                       the original principal        of the Debtor, TechShop,
                                                       amount of $25,000             Inc.

E.     Quesada,          58    5/21/2018    $16,400.63 Promissory Note issued by     Claim disallowed in its
       Emily                                           “TechShop SoMa LLC” in        entirety; not an obligation
                                                       the original principal        of the Debtor, TechShop,
                                                       amount of $25,000             Inc.

F.     The               134   6/29/2018    $37,307.06 Promissory Note issued by     Claim disallowed in its
       Amidon/Menon                                    “TechShop Menlo Park LLC”     entirety; not an obligation
       2003 Revocable                                  in the original principal     of the Debtor, TechShop,
       Trust                                           amount of $25,000             Inc.

G.     Wade,             140    7/6/2018    $25,000.00 Claim provides that sums      Claim disallowed in its
       Charles G.                                      due are for “money            entirety; not an obligation
                                                       loaned”, but the claim does   of the Debtor, TechShop,
                                                       not include and               Inc.
                                                       attachments. Debtor’s
                                                       sworn schedules provide
                                                       “Principal and accrued
                                                       interest for loan to
                                                       TechShop
                                                       Mid Peninsula LLC”




                                                    1
       Case: 18-50398     Doc# 310     Filed: 03/25/21   Entered: 03/25/21 05:42:56        Page 3 of
                                                   28
                                               SCHEDULE 1
                         In re TechShop, Inc., Chapter 7 Case No. 18-50398 MEH
                                      Noteholder Claim Objections
                                                (Set Three)

EXHIBIT NAME           CLAIM DATE FILED       CLAIM BASIS FOR OBJECTION           RELIEF REQUESTED IN
NO.                     NO.                 AMOUNT                                OBJECTION

H.     Wiley,           145    7/9/2018    $32,028.10 Promissory Note issued by   Claim disallowed in its
       D. Wesley and                                  “TechShop San Francisco     entirety; not an obligation
       Janice K.                                      LLC” in                     of the Debtor, TechShop,
       Kendall                                        the original principal      Inc.
                                                      amount of $25,075.63




                                                   2
       Case: 18-50398    Doc# 310     Filed: 03/25/21   Entered: 03/25/21 05:42:56      Page 4 of
                                                  28
     Case 18-50398   Claim 172-1   Filed 07/19/18    Desc Main Document   Page 1 of 8


                                                                            EXHIBIT A
Case: 18-50398   Doc# 310     Filed: 03/25/21       Entered: 03/25/21 05:42:56   Page 5 of
                                          28
     Case 18-50398   Claim 172-1   Filed 07/19/18    Desc Main Document   Page 2 of 8


                                                                            EXHIBIT A
Case: 18-50398   Doc# 310     Filed: 03/25/21       Entered: 03/25/21 05:42:56   Page 6 of
                                          28
     Case 18-50398   Claim 172-1   Filed 07/19/18    Desc Main Document   Page 3 of 8


                                                                            EXHIBIT A
Case: 18-50398   Doc# 310     Filed: 03/25/21       Entered: 03/25/21 05:42:56   Page 7 of
                                          28
     Case 18-50398   Claim 177   Filed 07/20/18   Desc Main Document   Page 1 of 13


                                                                          EXHIBIT B
Case: 18-50398   Doc# 310    Filed: 03/25/21      Entered: 03/25/21 05:42:56   Page 8 of
                                         28
     Case 18-50398   Claim 177   Filed 07/20/18   Desc Main Document   Page 2 of 13


                                                                          EXHIBIT B
Case: 18-50398   Doc# 310    Filed: 03/25/21      Entered: 03/25/21 05:42:56   Page 9 of
                                         28
     Case 18-50398   Claim 177   Filed 07/20/18   Desc Main Document   Page 3 of 13


                                                                          EXHIBIT B
Case: 18-50398   Doc# 310    Filed: 03/25/21      Entered: 03/25/21 05:42:56   Page 10 of
                                          28
      Case 18-50398   Claim 65   Filed 05/24/18   Desc Main Document   Page 1 of 8


                                                                          EXHIBIT C
Case: 18-50398   Doc# 310    Filed: 03/25/21      Entered: 03/25/21 05:42:56   Page 11 of
                                          28
      Case 18-50398   Claim 65   Filed 05/24/18   Desc Main Document   Page 2 of 8


                                                                          EXHIBIT C
Case: 18-50398   Doc# 310    Filed: 03/25/21      Entered: 03/25/21 05:42:56   Page 12 of
                                          28
      Case 18-50398   Claim 65   Filed 05/24/18   Desc Main Document   Page 3 of 8


                                                                          EXHIBIT C
Case: 18-50398   Doc# 310    Filed: 03/25/21      Entered: 03/25/21 05:42:56   Page 13 of
                                          28
      Case 18-50398   Claim 62   Filed 05/23/18   Desc Main Document   Page 1 of 13


                                                                           EXHIBIT D
Case: 18-50398   Doc# 310    Filed: 03/25/21      Entered: 03/25/21 05:42:56   Page 14 of
                                          28
      Case 18-50398   Claim 62   Filed 05/23/18   Desc Main Document   Page 2 of 13


                                                                           EXHIBIT D
Case: 18-50398   Doc# 310    Filed: 03/25/21      Entered: 03/25/21 05:42:56   Page 15 of
                                          28
      Case 18-50398   Claim 62   Filed 05/23/18   Desc Main Document   Page 3 of 13


                                                                           EXHIBIT D
Case: 18-50398   Doc# 310    Filed: 03/25/21      Entered: 03/25/21 05:42:56   Page 16 of
                                          28
      Case 18-50398   Claim 58   Filed 05/21/18   Desc Main Document   Page 1 of 6


                                                                          EXHIBIT E
Case: 18-50398   Doc# 310    Filed: 03/25/21      Entered: 03/25/21 05:42:56   Page 17 of
                                          28
      Case 18-50398   Claim 58   Filed 05/21/18   Desc Main Document   Page 2 of 6


                                                                          EXHIBIT E
Case: 18-50398   Doc# 310    Filed: 03/25/21      Entered: 03/25/21 05:42:56   Page 18 of
                                          28
      Case 18-50398   Claim 58   Filed 05/21/18   Desc Main Document   Page 3 of 6


                                                                          EXHIBIT E
Case: 18-50398   Doc# 310    Filed: 03/25/21      Entered: 03/25/21 05:42:56   Page 19 of
                                          28
     Case 18-50398   Claim 134   Filed 06/29/18   Desc Main Document   Page 1 of 20


                                                                           EXHIBIT F
Case: 18-50398   Doc# 310    Filed: 03/25/21      Entered: 03/25/21 05:42:56   Page 20 of
                                          28
     Case 18-50398   Claim 134   Filed 06/29/18   Desc Main Document   Page 2 of 20


                                                                           EXHIBIT F
Case: 18-50398   Doc# 310    Filed: 03/25/21      Entered: 03/25/21 05:42:56   Page 21 of
                                          28
     Case 18-50398   Claim 134   Filed 06/29/18   Desc Main Document   Page 3 of 20


                                                                           EXHIBIT F
Case: 18-50398   Doc# 310    Filed: 03/25/21      Entered: 03/25/21 05:42:56   Page 22 of
                                          28
      Case 18-50398   Claim 140   Filed 07/06/18   Desc Main Document    Page 1 of 3


                                                                            EXHIBIT G
Case: 18-50398   Doc# 310    Filed: 03/25/21       Entered: 03/25/21 05:42:56   Page 23 of
                                          28
      Case 18-50398   Claim 140   Filed 07/06/18   Desc Main Document    Page 2 of 3


                                                                            EXHIBIT G
Case: 18-50398   Doc# 310    Filed: 03/25/21       Entered: 03/25/21 05:42:56   Page 24 of
                                          28
      Case 18-50398   Claim 140   Filed 07/06/18   Desc Main Document    Page 3 of 3


                                                                            EXHIBIT G
Case: 18-50398   Doc# 310    Filed: 03/25/21       Entered: 03/25/21 05:42:56   Page 25 of
                                          28
      Case 18-50398   Claim 145   Filed 07/09/18   Desc Main Document    Page 1 of 6


                                                                           EXHIBIT H
Case: 18-50398   Doc# 310    Filed: 03/25/21       Entered: 03/25/21 05:42:56   Page 26 of
                                          28
      Case 18-50398   Claim 145   Filed 07/09/18   Desc Main Document    Page 2 of 6


                                                                           EXHIBIT H
Case: 18-50398   Doc# 310    Filed: 03/25/21       Entered: 03/25/21 05:42:56   Page 27 of
                                          28
      Case 18-50398   Claim 145   Filed 07/09/18   Desc Main Document    Page 3 of 6


                                                                           EXHIBIT H
Case: 18-50398   Doc# 310    Filed: 03/25/21       Entered: 03/25/21 05:42:56   Page 28 of
                                          28
